Citation Nr: 1114459	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 2001 to February 2007, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned a 30 percent disability rating, effective February 18, 2007, the day following the Veteran's separation from active service.

The Board finds that as a result of the Veteran's statements made in his January 2009 notice of disagreement (NOD) and in his January 2010 substantive appeal, the record has raised a claim for TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was initially granted service connection and assigned a 30 percent disability rating for PTSD in a January 2009 rating decision.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  
The Board notes that the Veteran was afforded a VA examination to evaluate his PTSD in August 2008.  The examiner noted in the examination report that the Veteran stated that he did not believe he had any sort of mental problems or functional impairment that would prevent him from maintaining full-time employment.  Later, in his January 2009 NOD, the Veteran contended that he had applied for a job, but did not follow-up because of the way he feels around large groups of people.  He stated that this was an issue for seeking full-time employment.  Then, in his subsequent January 2010 substantive appeal, the Veteran alleged that he could not hold a job because of his anxiety around groups of people.  Effectively, the Veteran has contended that his PTSD symptoms regarding his occupational impairment have worsened.  It has now been more than two years since the Veteran was last evaluated and a matter critical to the adjudication of initial rating claims is identifying the level of disability which corresponds with various stages of the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (adjudication of the claim should include consideration of whether a "staged rating," the assignment of different ratings for distinct periods of time, is appropriate based on the facts found).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's service-connected PTSD would prove helpful in adjudicating the merits of the claim, as effectively it is contended that the Veteran's PTSD symptoms have increased in severity since last evaluated in August 2008.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's PTSD.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, as a result of the Veteran's statements in his January 2009 NOD and his January 2010 substantive appeal regarding his employability, the Board finds that the record has raised an additional claim for TDIU.  An examiner should therefore provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.  See Rice, 22. Vet. App. at 453-54.  

The AOJ should also provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has indicated in his January 2009 NOD that he would like to seek mental health treatment for his service-connected PTSD, and records of VA care have not been associated with the claims file.  Under the law, VA must obtain any outstanding VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

2.  Obtain a complete copy of any outstanding VA PTSD treatment records for the Veteran.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner additionally must state the degree to which the Veteran's service-connected PTSD affects his ability to secure or follow substantially gainful employment.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal, to include consideration of referral for extraschedular consideration under both 38 C.F.R. § 3.321(b) and 4.16(b).  If the benefits sought are not granted, issue the Veteran a supplemental statement of the case, and after he has had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


